DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-4, 7, 8, and 11, the cancellation of claims 5, 6, 9, and 10, and the addition of new claims 12-16 filed June 21, 2021.
Claim Objections
Claims 1, 4, and 11-16 are objected to because of the following informalities:  
In regards to claim 1, the claim should read as follows: “An opening device for opening a door or flap on a motor vehicle, the opening device comprising: a handle that a user can grip from outside the motor vehicle; a motor vehicle locking mechanism that is unlocked via movement of the handle; a cable for unlocking the motor vehicle locking mechanism in response to movement of the handle, the cable is arranged between the handle and the motor vehicle locking mechanism; and a guide for the handle coupled to the door or flap, wherein the handle is movably mounted to the door or flap on one side and guided in the guide by another side opposite to the one side and to which the cable is connected, wherein the guide has a stop that is engageable with the other side of the handle to limit movement of the handle, wherein the other side of the handle is movable past the stop and out of the guide by an excessive force to operate the cable during an emergency operation, the excessive force being larger than a 
In regards to claim 4, it is suggested that the claim be canceled.  See rejection of claim 4 under 35 U.S.C. 112(b) set forth below.
In regard to claim 11, lines 2 and 3, the claim should read as follows after the preamble: “wherein the handle is movable past the stop and out of the guide after release of the handle from the stop.”
In regards to claim 12, line 2, the phrase “the opposite end” should be changed to “the other end.”
In regards to claim 13, the claim should read as follows after the preamble: “wherein the stop defines an end of travel of the other end of the handle when the other end of the handle engages against the stop when the handle is moved during the normal opening operation.”  This language is suggested to provide a clear link between the movement of the handle recited in claim 1 and the engagement of the handle against the stop, as recited in claim 13.
In regards to claim 14, line 2, the phrase “the opposite end” should be changed to “the other side.”
In regards to claim 15, line 2, the phrase “the opposite end” should be changed to “the other side.”
In regards to claim 16, line 2, the phrase “the opposite end” should be changed to “the other side.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4, 7, 8, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	In regards to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “an actuator”, and the claim also recites that the actuator is a cable which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim has been examined as reciting that the device includes a cable for unlocking the motor vehicle locking mechanism.  See claim objection above.
7.	In regards to claim 1, the relationship between the “actuating” of the motor vehicle locking mechanism, as recited in line 6, and the “unlocking” of the motor vehicle locking mechanism, as recited in line 4, is unclear from the claim language.  Based on 
8.	In regards to claim 1, line 9, the phrase “formed in the door or flap” suggests that the guide is formed with the door or flap as one-piece, however, the specification does not provide support for this.  It is understood from the specification that the guide is connected or coupled to the door or flap, and will be examined as such.  See claim objection above.
9.	In regards to claim 1, lines 10 and 11, it is unclear to what structure the “opposite side” is oppositely located.  It is understood from the specification that the “opposite side” is another side of the handle that is oppositely located to the one side, and will be examined as such.  See objections to claims 1 and 12-16 above.
10.	In regards to claim 1, the relationship between the “movement” of the handle, as recited in line 12, and the “operation” of the handle, as recited in lines 4 and 5, is unclear from the claim language.  It is understood from the specification that the “movement” of the handle is equivalent to the “operation” of the handle, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
11.	In regards to claim 4, it is unclear how the claim further limits claim 1 in light of the amendments made to claim 1.  It is suggested that claim 4 be canceled.  See claim objection above.
In regards to claim 11, the relationship between the phrase “the handle can be moved out of the guide” recited in claim 11 and the language used in lines 13 and 14 of claim 1 is unclear from the claim language.  It is understood from the specification that the handle is movable past the stop and out of the guide, as recited in claim 1, and will be examined as such.  The claims should use consistent language.  See claim objection above.
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 1-4, 7, and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inan et al. (US Pub. No. 2019/0024422 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
15.	In regards to claims 1 and 4, Inan et al. discloses an opening device for opening a door or flap on a motor vehicle (Paragraph 25), the opening device comprising: a handle 2 that a user can grip from outside the motor vehicle; a motor vehicle locking mechanism 13 that is unlocked via movement of the handle (Paragraphs 31 and 32); a cable 6 (Paragraph 29) for unlocking the motor vehicle locking mechanism in response to movement of the handle, the cable is arranged between the handle and the motor vehicle locking mechanism (Figure 1); and a guide 8, 3, and 4 (as a unit) for the handle coupled to the door or flap, wherein the handle is movably mounted to the door or flap on one side (side having bearing point 7, Figure 1) and guided in the guide by another side 10 opposite to the one side and to which the cable is connected, wherein the guide has a stop 3 that is engageable with the other side of the handle to limit movement of the handle (Paragraph 31), wherein the other side of the handle is movable past the stop and out of the guide by an excessive force to operate the cable during an emergency operation, the excessive force being larger than a normal force that acts on the handle to unlock the motor vehicle locking mechanism during a normal opening operation (Paragraph 32, with the other side 10 being movable past the stop 3 when it has been retracted).
16.	In regards to claim 2, Inan et al. discloses that the cable is at least partially made of plastic (the cable or Bowden cable is known to have a plastic outer sheath, see Definition of a Bowden Cable from “Academic Kids” NPL).
In regards to claim 3, Inan et al. discloses that the cable is at least partially made of flexible wire (a cable or Bowden cable is at least partially made of flexible wire as known in the art, see Definition of a Bowden Cable from “Academic Kids” NPL).
18.	In regards to claim 7, Inan et al. discloses that the stop is formed of a form-fitting and/or force-fitting connection between the handle and the guide (when the handle is operated during normal opening operation, the handle is forced against the stop, thereby providing the force-fitting connection).
19.	In regards to claim 11, Inan et al. discloses that the handle is movable past the stop and out of the guide after release of the handle from the stop (the stop is retracted, and therefore, the release of the handle from the stop or the movement of the handle being limited by the stop is released, Paragraph 32).
20.	In regards to claim 12, Inan et al. discloses that the handle has one or more elevations (portion having surface 14, Figure 1) that is formed on the other side and that is guided in one or more corresponding depressions formed in the guide (see Figure 3 below).

    PNG
    media_image1.png
    494
    845
    media_image1.png
    Greyscale

21.	In regards to claim 13, Inan et al. discloses that the stop defines an end of travel of the other side of the handle when the other side of the handle engages against the stop when the handle is moved during the normal opening operation (shown with dashed lines in Figure 2).
22.	In regards to claim 14, Inan et al. discloses that the stop is formed proximate an opening for the guide through which the other side of the handle extends (the stop 3 is a formed structure, i.e. manufactured, and is located proximate the opening shown in Figure 3 above).
23.	In regards to claim 15, Inan et al. discloses that the stop is non-deformable as the other side of the handle is moved past the stop (when the stop is retracted such that the other side of the handle can move past it, the stop is non-deformable or isn’t deformed by the movement of the handle, Paragraph 32).
In regards to claim 16, Inan et al. discloses that the cable is connected to an end face (face having attachment means 12, Figure 1) of the other side of the handle.
Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inan et al. (US Pub. No. 2019/0024422 A1) in view of Okada et al. (US-5887918).  Inan et al. fails to disclose that the guide has a device to deflect the cable.  Okada et al. teaches a guide 14, 46 that has a device 46 to deflect a cable 48.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a device to deflect the cable of Inan et al. so as to aid the positioning of the cable such that it cooperates with the motor vehicle locking mechanism.
Response to Arguments
27.	In light of applicant’s amendments to the claims, the rejections of claims 1-11 under 35 U.S.C. 103, set forth in the previous Office Action, are withdrawn.  Based on applicant’s amendments to the claims, new rejections under 35 U.S.C. 102(a)(2) and 103 with Inan et al. (US Pub. No. 2019/0024422 A1) and Okada et al. (US-5887918) are set forth above.
28.	The examiner appreciates applicant’s amendments to the specification, and therefore, the objections to the specification set forth in the previous Office Action are withdrawn.
29.	In regards to applicant’s amendments to the claims, the claim objections and most of the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  Some rejections are maintained, and new objections and rejections are set forth above in light of applicant’s amendments to the claims.
Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 30, 2021